
	
		II
		110th CONGRESS
		1st Session
		S. 1622
		IN THE SENATE OF THE UNITED STATES
		
			June 14, 2007
			Ms. Snowe introduced the
			 following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To require the Federal Communications Commission to
		  reevaluate the band plans for the upper 700 megaHertz band and the un-auctioned
		  portions of the lower 700 megaHertz band and reconfigure them to include
		  spectrum to be licensed for small geographic areas.
	
	
		1.FindingsCongress finds the following:
			(1)The Federal
			 Communications Commission adopted the band plans for the upper 700 megaHertz
			 band in 2000 and the lower 700 megaHertz band in 2002, and there was much
			 uncertainty at the time regarding the timing of broadcasters’ migration from
			 the 700 megaHertz bands when these band plans were developed.
			(2)There has been
			 increased consolidation in the wireless industry in recent years, as a result
			 of completed and proposed mergers of several major nationwide and regional
			 carriers, and there is a recognized need to enhance deployment of spectrum
			 resources in rural and underserved areas.
			(3)The Commission
			 has recently reevaluated its band plan for the upcoming advanced wireless
			 services auction at the 1.7 and 2.1 gigaHertz bands in light of these same
			 factors.
			(4)All of the
			 remaining 700 megaHertz commercial licenses consist of very large geographic
			 area licenses known as Economic Area Groupings, with only 6
			 licenses available for each of the A, B, and E blocks in the lower 700
			 megaHertz band, and the C and D blocks in the upper 700 megaHertz band.
			(5)It is appropriate
			 and important for the Commission to conduct a rulemaking proceeding to
			 reevaluate the lower and upper 700 megaHertz band plans, and to include in that
			 reevaluation a consideration of—
				(A)whether the
			 current band plans will enable participation in any auction of these licenses
			 by small and regional wireless carriers and new entrants (which may be unable
			 to bid on such large geographic areas); and
				(B)whether the
			 existing band plans will facilitate wireless deployment in rural and
			 underserved areas as well as enhance competition in markets of all
			 sizes.
				2.Fcc
			 proceedingThe Federal
			 Communications Commission shall initiate a proceeding not later than June 1,
			 2008, to reevaluate and reconfigure its band plans for the upper 700 megaHertz
			 band (currently designated Auction 31) and for the un-auctioned portions of the
			 lower 700 megaHertz band (currently designated as Blocks A, B, and E). In the
			 proceeding, the Commission shall reconfigure the band plans to include spectrum
			 to be licensed for small geographic areas, taking into consideration the
			 competitive benefits, unique characteristics, and special needs of regional and
			 smaller wireless carriers.
		
